Citation Nr: 1312069	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  09-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability.

The Veteran testified at a hearing held at the RO in March 2011.  In July 2011 and June 2012, the claim was remanded for additional development.


FINDING OF FACT

A low back disability is not related to any disease, injury, or incident of service, and arthritis was not manifested within one year of service discharge.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2007 letter, sent prior to the initial September 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the May 2007 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records, as well as his Social Security Administration records, have been obtained and considered.  The Board has also reviewed the Veteran's paperless Virtual VA claims file.  Additionally, the Veteran has been afforded two VA examinations in relation to his claim.  The Board finds that the opinions provided by the VA examiners are detailed and adequate to decide the claim.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   In this case, when asked by the Veterans Law Judge, the Veteran indicated at the hearing that all available treatment records and evidence had been submitted.  Testimony elicited knowledge of the elements of service connection.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. 

The Board notes that the Veteran's claim was remanded in July 2011 and June 2012 in order to print Social Security Administration records, obtain any additional records, and afford the Veteran with VA examinations.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), for those claims considered to be chronic under 3.307, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).  That provision does not establish a presumption of service connection; rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155   (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current low back disability was due to his combat service while stationed in Vietnam.  Specifically, he contends that he injured his low back sometime in 1966 when a Chinook helicopter crashed about 15 feet away and he had to run and duck for cover throughout the night as ammunition underneath the helicopter exploded.  He contends that at other times during service, he filled many sandbags and ran for cover in trenches, and that such actions caused him to experience back pain. 

Service treatment records, including on separation examination, are negative for indication of low back pain or problems.  The records do demonstrate that the Veteran sought treatment for other injuries such as to the hand in 1966.  

The Veteran stated at his hearing that two years following service, he was treated by a chiropractor for back pain but that those records are no longer available.  Post-service private treatment records reflect that in August 2003, the Veteran's medical history was positive for such disabilities as colitis, slight neck discomfort, however, there was no reported low back pain.  In August 2005, the Veteran reported low back pain that radiated to both hips.  He recalled no specific injury, but reported that the pain had been of spontaneous onset two months previously.  In September 2005, he reported severe pain in his low back and lower extremities since July 2005.  He was found to have disk protrusion and disk herniation at L3-4, L4-5, and L5-S1.  In another September 2005 record, the Veteran stated that he was doing well until July 2005 when he started to experience severe pain in the low back.  In November 2005, the Veteran reported an initial onset of back pain and hip pain in May 2005.  He denied any preceding injury to the low back.  In October 2006, he reported that he began experiencing pain in the low back in October 2005 and had been treated with Tylenol and chiropractic care.   He had worked as an electrician until December 2005.  He had worked as an electrician for 19 years.

VA treatment records reflect that in April 2007, the Veteran reported 20 years of chronic low back pain.  In August 2008, he stated that he had had back pain that began in Vietnam 40 years previously and that he had had chronic pain since that time.  In December 2007, he reported having had back pain since 1966.  

On August 2011 VA examination, physical examination resulted in a diagnosis of lumbar spine multi-level degenerative disc disease and degenerative joint disease, causing lumbago and radicular pain.  After reviewing the claims file and service treatment records, the examiner determined that it was less likely than not that the Veteran's low back disability was caused or aggravated by his service.  The examiner explained that there were no service records showing treatment for low back pain and the separation examination demonstrated that he checked "no" to recurrent back pain and no back condition was found.   The examiner explained that although it was possible that the Veteran's combat status at the time of the reported helicopter explosion made it so that he could not seek medical attention, the separation examination was in a non-combat environment and therefore a low back disability would have been expected to have been documented if it had existed at the time.  Moreover, there was no evidence of continuity of symptoms until the Veteran sought treatment in the mid-2000s.  In the interim years, the Veteran completed work that was quite capable of causing his current low back disability.  Therefore, it would be a stretch to say that the Veteran' s long ago military experience caused his present low back condition.

On July 2012 VA examination, after reviewing the claims file, the examiner concluded that it was less likely than not that the Veteran's low back disability was caused or aggravated by his service.  The examiner explained that careful review of the private records shows that the Veteran sought treatment beginning in 2005 for a low back disability that had a new onset.  There were multiple records demonstrating that the onset began in 2005.  Thus, the examiner stood by the August 2011 opinion that the current low back disability was unlikely related to his military years.  
In this case, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability.  In so finding, the Board places great probative weight on the two VA opinions because they include a review of the record and contain clear and well-explained conclusions.  The examiner determined on both reviews of the file that when taking into account the lack of indication of a back disability in service or on service separation, the lack of treatment or continuity since service, and that the date of onset was clearly reported to be in 2005 as per the Veteran, that it was unlikely that the current disability was related to service.  The Board finds that the opinions comport with the record, as many records dated in 2005 demonstrate the consistent report that the Veteran's low back pain began in the spring or summer of 2005 and that there had been no previous injury.  Unlike the Veteran's story beginning in 2007, when he filed a claim for benefits, in 2005, he denied any previous injury or low back pain.  

To the extent that the Veteran has contended that he has experienced low back pain since his service discharge, the Board finds such statements lack credibility and, therefore, accords less probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds the Veteran's statements regarding service incurrence and continuity of symptomatology to be less credible as they are inconsistent with the evidence of record prior to filing a claim for benefits and thus were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  To that extent, the Board notes that there is a lack of evidence of a diagnosis of a low back disability or complaints or treatment for such for many years following service.  Despite the report that he received chiropractic care in the 1960s, the first indication of low back pain was not until more than 40 years following separation from service.  Such is the case because the records dated in the 2003 do not reflect any indication of complaints or a diagnosis of a low back disability.  It was not until 2005, when the Veteran experienced a spontaneous onset of low back pain that he began to seek treatment for a back disability.  The 2005 records make it clear that there was no previous back injury or disability.  Therefore, the Board finds that the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has suffered from a low back disability since service, are inconsistent with the contemporaneous evidence.  Therefore, the Veteran's lay assertions of continuity of symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  

The Board acknowledges that the Veteran was involved in combat in Vietnam and thus, his report of injuring his back in service is consistent with his circumstances in service.  However, the lack of continuity of symptoms since service, as evidenced in the 2003 and 2005 treatment records, and the clear onset of back pain in 2005, demonstrates that any back injury that may have been incurred in service is less likely than not related to the current lumbar spine disability, as was concluded by the VA examiner.  The VA examiner explained that despite there having been a possible back injury in service, the Veteran's specific disability picture did not make it likely that that injury was related to the current back disability.  Moreover, there was no indication of back pain on separation examination, which was taken in a non-combat environment.  Therefore, despite an injury in service, for these reasons, the competent, credible, and probative evidence of record weighs against a finding that the current low back disability is related to service.  

The Board notes that the Veteran has contended on his own behalf that his low back disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe his back pain, the Board accords his statements regarding the etiology of such disorder less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).   Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and lumbar spine disability.  By contrast, the VA examiner took into consideration all the relevant facts in providing the opinions, as described in detail above.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disability is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


